DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Amendment
This Office Action is responsive to the amendment filed 11/19/2021 (“Amendment”). Claims 1-3, 5-16, and 19-23 are currently under consideration. The Office acknowledges the amendments to claims 1, 14, 16, and 21, as well as the addition of new claims 22 and 23.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0030045 (“Gottlieb‘045”) in view of US Patent Application Publication 2011/0319734 (“Gottlieb’734”).
Regarding claim 1, Gottlieb’045 teaches a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining the concentration of glucose in a body of a user, said sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a first electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); and a second electrochemical oxygen-based sensor ([0190]; cathodic polarization at the reference electrode is the second sensor of the dual oxygen sensor described); and sensor electronics, said sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: (a) receive a peroxide-based output signal from the peroxide-based glucose sensor, said peroxide-based output signal being indicative of a level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase); (b) receive a first oxygen-based output signal from the first oxygen-based sensor and a second oxygen-based output signal from the second oxygen-based sensor ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase); (c) calculate a single oxygen-based signal based on said first and second oxygen-based output signals, wherein said single oxygen-based signal is indicative of said level of glucose in the body of the user ([0190]; the single signal is interpreted as the current value described as a result of a comparison of currents at the dual oxygen sensors).
However, Gottlieb’045 is silent on calculating, based on a noise fusion, a first weight for the peroxide-based output signal and a second weight for the single oxygen-based signal, wherein the noise fusion is based on differences in noise of each sensor. Gottlieb’045 is also silent on fusing said peroxide-based output signal and said single oxygen-based signal using the first weight and the second weight, respectively, to calculate a single, fused sensor glucose value for a blood glucose level in the body of the user.
	Gottlieb’734 teaches observing the amount of nonspecific signal noise in each electrode array of a glucose sensor system (¶ 0054, Fig. 6A) and comparing the noise to one or more predetermined internal noise parameters as part of an integrity check which generates an internal reliability index (¶¶s 0041, 0136, 0137, 0141 - also see Fig. 6B). The signals are then weighted (with noise included as part of the weighting) and fused based on the weights (¶¶s 014, 0145, Figs. 6B and 6C). The fused result is a single, final, fused sensor glucose value (¶ 0145, Fig. 6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform fusion based on weightings associated with the amount of noise in each sensor to calculate a single final blood glucose value, as in Gottlieb’734, for the purpose of improving the accuracy and reliability of the sensor system (Gottlieb’734: ¶¶s 0008, 0021, 0037, etc., i.e., reducing the effect of a noisy signal on the final calculation).
Regarding claim 2, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein the sensor device is configured to be either implanted or subcutaneously disposed in the body of the user (Gottlieb’045: Fig. 3 and [0094]; subcutaneous sensor insertion system).
Regarding claim 3, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system further including a transmitter (Gottlieb’045: [0094] and Fig. 3 element 400; transmitter). However, Gottlieb’045 is silent on the transmitter being configured to be worn on the body of the user. It is noted, however, that the applicant's specification fails to provide details of criticality or unexpected results regarding the placement of the transmitter on the user’s body as opposed to the user’s clothing or adjacent the user. As there is no criticality or unexpected results regarding the placement of the transmitter, it would have been obvious through routine optimization to determine an appropriate position to place the transmitter with respect to the device in order to send and receive data.
Regarding claim 5, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 3, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system further including an insulin pump (Gottlieb’045: [0019]; medication infusion pumps).
Regarding claim 6, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 5, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein said glucose monitoring system is a closed- loop system (Gottlieb’045: [0180]; can be used in a closed loop system).
Regarding claim 7, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein said first electrochemical peroxide-based glucose sensor is carried on a first flex, and said first and second electrochemical oxygen-based sensors are carried on a second flex (Gottlieb’045: [0110] and figs. 13A-D; the figures show multiple layouts for sensors separated between flexes).
Regarding claim 8, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein said first oxygen-based sensor includes Glucose Oxidase (GOx) as a catalyst and is operated at a negative potential (Gottlieb’045: [0190]; cathodic polarization is negative and measures changes in oxygen from glucose interacting with glucose oxidase).
Regarding claim 9, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 8, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein said second oxygen-based sensor does not include GOx (Gottlieb’045: [0078]; GOx may be substituted for other proteins or enzymes) and is operated at a negative potential (Gottlieb’045: [0190]; cathodic polarization is a negative potential).
Regarding claim 10, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 9, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein the microprocessor calculates said single oxygen-based signal by computing a difference between said first oxygen-based output signal and said second oxygen-based output signal (Gottlieb’045: [0190]; the single current value described as a result of a comparison of currents at the dual oxygen sensors).
Regarding claim 11, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system further including a second electrochemical peroxide-based glucose sensor, wherein said first and second peroxide-based glucose sensors are redundant glucose sensors (Gottlieb’045: [0010]; system can comprise a plurality of working/reference/counter electrodes for redundant measurement).
Regarding claim 12, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein the microprocessor periodically calculates said single oxygen-based signal and compares said single oxygen-based signal to said peroxide-based output signal to diagnose whether said peroxide-based glucose sensor is functioning properly (Gottlieb’734 [0010] and [0037]; signal data from different electrodes is weighted and computationally fused and used to assess sensor reliability).
Regarding claim 13, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 12, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein the microprocessor determines that the peroxide-based glucose sensor is functioning properly if a difference between said single oxygen-based signal and said peroxide-based output signal exceeds a threshold value (Gottlieb’734: [0041]; sensor drift is interpreted as a difference between sensor signals and the predetermined range is a threshold value).
Regarding claim 14, Gottlieb’045 teaches a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, said sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a second electrochemical peroxide-based glucose sensor ([0010]; the system can comprise a plurality of working/reference/counter electrodes for redundant measurement); and an electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); and sensor electronics, said sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: (a) receive a first peroxide-based output signal from the first electrochemical peroxide-based glucose sensor, said first peroxide-based output signal being indicative of the level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode); (b) receive a second peroxide-based output signal from the second electrochemical peroxide-based sensor, said second peroxide-based output signal being indicative of the level of glucose in the  body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); (c) receive an output signal from said electrochemical oxygen-based sensor, said output signal being indicative of a measured level of oxygen in the body of the user ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase).44825-1765-3966.v1Docket Number: 040088-0452492 PATENT APPLICATION
However, Gottlieb’045 is silent on deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level before continuing the evaluation of a blood glucose level.  Gottlieb’045 is also silent on if the measured level of oxygen is at or above said threshold level, calculating, based on a noise fusion, a first weight for the first peroxide-based output signal and a second weight for the second peroxide-based signal, wherein the noise fusion is based on differences in noise of each sensor. Gottlieb’045 is further silent on fusing said first and second peroxide-based output signals using the first weight and the second weight, respectively, to calculate a single, fused sensor glucose value for a blood glucose level in the body of the user; and calculating the level of glucose in the body of the user based on the fused first and second peroxide-based output signals.
Gottlieb’734 teaches a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb’734, when the concentration of oxygen is low it causes the signal to be unstable ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gottlieb’045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level prior to continuing to evaluate a user’s blood glucose level as taught by Gottlieb’734 to prevent instability in the sensor signal caused by a low oxygen concentration. Gottlieb’734 further teaches observing the amount of nonspecific signal noise in each electrode array of a glucose sensor system (¶ 0054, Fig. 6A) and comparing the noise to one or more predetermined internal noise parameters as part of an integrity check which generates an internal reliability index (¶¶s 0041, 0136, 0137, 0141 - also see Fig. 6B). The signals are then weighted (with noise included as part of the weighting) and fused based on the weights (¶¶s 014, 0145, Figs. 6B and 6C). The fused result is a single, final, fused sensor glucose value (¶ 0145, Fig. 6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform fusion based on weightings associated with the amount of noise in each sensor to calculate a single final blood glucose value, as in Gottlieb’734, for the purpose of improving the accuracy and reliability of the sensor system (Gottlieb’734: ¶¶s 0008, 0021, 0037, etc., i.e., reducing the effect of a noisy signal on the final calculation).
Regarding claim 15, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 14, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein if the microprocessor determines that the measured level of oxygen is below said threshold oxygen level (Gottlieb’734 [0057]; comparison of at least one metric to a predetermined threshold to get underlying trend), the microprocessor reverses the potential of said first electrochemical peroxide-based glucose sensor so as to convert the first electrochemical peroxide-based glucose sensor into a second oxygen-based sensor (Gottlieb’045: [0190]; cathodic polarization at working electrode from dual oxygen sensor description), and calculates the level of glucose in the body of the user based on respective output signals of the first and second electrochemical oxygen-based sensors (Gottlieb’045: [0190]; dual oxygen sensor description).
Regarding claim 16, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 15, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein the microprocessor calculates the level of glucose in the body of the user by computing a difference between the output signal of the first electrochemical oxygen-based sensor and the output signal of the second electrochemical oxygen-based sensor (Gottlieb’045: [0190] the single current value described as a result of a comparison of currents at the dual oxygen sensors).
Regarding claim 19, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 14, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein said first electrochemical peroxide-based glucose sensor is carried on a first flex, and said electrochemical oxygen-based sensor is carried on a second flex (Gottlieb’045: [0110] and figs 13A-D; multiple sensor flex-circuit assembly layouts exist with sensors separated on different flexes).
Regarding claim 20, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 14, as outlined above. Gottlieb’045-Gottlieb’734 further teaches a continuous glucose monitoring system wherein said glucose monitoring system is a closed-loop system (Gottlieb’045: [0180]; can be used in a closed loop system). 
Regarding claim 21, Gottlieb’045 teaches … receiving a first peroxide-based output signal from a first electrochemical peroxide-based glucose sensor of a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, said first peroxide-based output signal being indicative of a level of glucose in the body of the user ([0190] and [0010]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode in a system comprising a plurality of working/reference/counter electrodes for redundant measurement); receiving a second peroxide-based output signal from a second electrochemical peroxide-based glucose sensor, said second peroxide-based output signal being indicative of the level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); receiving an output signal from an electrochemical oxygen-based sensor of the pseudo-orthogonally redundant glucose sensor device, said output signal being indicative of a measured level of oxygen in the body of the user ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase).
However, Gottlieb’045 is silent on carrying out operations using a non-transitory computer-readable medium comprising instructions executable by one or more processors, deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level before continuing the evaluation of a blood glucose level. Gottlieb’045 is also silent on if the measured level of oxygen is at or above said threshold oxygen level, calculating, based on a noise fusion, a first weight for the first peroxide-based output signal and a second weight for the second peroxide-based output signal, wherein the noise fusion is based on differences in noise of each sensor. Gottlieb’045 is further silent on fusing said first and second peroxide-based output signals using the first weight and the second weight, respectively, to calculate a single, fused sensor glucose value for a blood glucose level in the body of the user; and calculating the level of glucose in the body of the user based on the fused first and second peroxide-based output signals.
Gottlieb’734 teaches storing instruction in a computer-readable medium to carry out the functions described in the disclosure (¶ 0068), as well as a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb’734, when the concentration of oxygen is low it causes the signal to be unstable ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gottlieb’045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level prior to continuing to evaluate a user’s blood glucose level as taught by Gottlieb’734 to prevent instability in the sensor signal caused by a low oxygen concentration. It also would have been obvious to incorporate the functions of the combination on a computer-readable medium, as in Gottlieb’734, for the purpose of being able to carry them out on a large number of different devices. 
Gottlieb’734 further teaches observing the amount of nonspecific signal noise in each electrode array of a glucose sensor system (¶ 0054, Fig. 6A) and comparing the noise to one or more predetermined internal noise parameters as part of an integrity check which generates an internal reliability index (¶¶s 0041, 0136, 0137, 0141 - also see Fig. 6B). The signals are then weighted (with noise included as part of the weighting) and fused based on the weights (¶¶s 014, 0145, Figs. 6B and 6C). The fused result is a single, final, fused sensor glucose value (¶ 0145, Fig. 6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform fusion based on weightings associated with the amount of noise in each sensor to calculate a single final blood glucose value, as in Gottlieb’734, for the purpose of improving the accuracy and reliability of the sensor system (Gottlieb’734: ¶¶s 0008, 0021, 0037, etc., i.e., reducing the effect of a noisy signal on the final calculation).
Regarding claim 22, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734 further teaches wherein the first weight and the second weight are further calculated based on a cal factor of each sensor (Gottlieb’734: ¶ 0144, the sensor fusion including an IRI_calibration factor for each sensor).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb’045-Gottlieb’734 in view of US Patent Application Publication 2015/0164371 (“Varsavsky”).
Regarding claim 23, Gottlieb’045-Gottlieb’734 teaches all the features with respect to claim 22, as outlined above. Gottlieb’045-Gottlieb’734 further teaches wherein the cal factor of each sensor… that is within a pre-defined range receives greater weight than the cal factor of each sensor that is outside of the pre-defined range (Gottlieb’734: the calibration factor IRI_calibration described in ¶ 0144 affects the weighting based on its value), but does not appear to explicitly teach wherein the cal factor of each sensor is transformed based on a lookup table.
Varsavsky teaches that a cal factor depends on and can be adjusted based on BG range (¶ 0664, Figs. 84 and 85 - the data and relationships shown in the figures can be considered a lookup table).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a lookup table to transform a cal factor and determine a sensor weight therefrom, as in Varsavsky, for the purpose of being able to minimize computational expense (Varsavsky: ¶ 0663).

Response to Arguments
Applicant’s arguments filed 11/19/2021 have been fully considered. 
The arguments with respect to the interpretations under 35 USC 112(f) are persuasive, and the interpretations are accordingly withdrawn. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive (although the rejection has been modified slightly to increase clarity). The already-cited Gottlieb’734 teaches calculating weights based on noise fusion. Therefore, all claims remain rejected in light of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791